Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered February 9, 2000, convicting him of crim*477inal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in denying the defendant’s request for substitution of counsel. The defendant’s disagreements with his attorney amounted to little more than a dispute over trial tactics and strategy. Therefore, the defendant failed to establish good cause for assignment of a new attorney (see People v Sides, 75 NY2d 822, 824; People v Banks, 265 AD2d 163; People v Marcotte, 237 AD2d 379). Altman, J.P., Smith, McGinity and Townes, JJ., concur.